Citation Nr: 1328778	
Decision Date: 09/09/13    Archive Date: 09/17/13

DOCKET NO.  09-32 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a right knee injury.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a bilateral shoulder disorder.

5.  Entitlement to service connection for a bilateral eye disability.

6.  Entitlement to compensation for a bilateral eye disability, pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2002).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
WITNESSES AT HEARING ON APPEAL

Appellant and R.Q.


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from November 3, 1954 to February 9, 1955.

This appeal initially came to the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  An April 2006 rating decision denied the Veteran's claim for service connection for a bilateral eye disorder.  In a January 2007 written statement, he asserted that his eyes were damaged due to VA medical treatment.  The November 2009 rating decision reconsidered the Veteran's claim on a direct basis and pursuant to 38 U.S.C.A. § 1151.

In December 2012, the Veteran and his witness testified before the undersigned at a videoconference hearing.  A transcript of the hearing is of record.

In March 2013, the Board remanded the Veteran's case to the RO via the Appeals Management Center (AMC) for further development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The July 2013 supplemental statement of the case (SSOC) reflects review of evidence that included "[r]ecords from VA Regional Office, Des Moines, Iowa, associated with [the Veteran's] claims file on May 8, 2013."  See July 10, 2013 SSOC at page 1.  It was noted that these records were "duplicative of the records already associated with" the Veteran's claims file.  Id. at 3.  The Board is unable to locate these records in the claims file and it is unclear to what the records the AMC refers.  

Records from the VA medical facilities (VAMCs) in Las Vegas, Nevada, and Omaha, Nebraska, were received on July 9, 2013; but, there is no record of receipt of records on May 8, 2013 from the VA RO or the VAMC in Des.  

Also, in August 2013, the Veteran submitted a packet of VA and non-VA medical records, dated from 1981 to 2001, most duplicative of those previously of record.  The Veteran did not waive consideration of the evidence by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2013).  In a signed statement that accompanied the records, he reiterated that he was injured in a jeep accident in service 1954 for which he was treated in 1955.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The AMC should identify all records received from the VA RO in Des Moines on May 8, 2013 and insure that those records are contained in the claims file (paper or electronic).  

If any records cannot be located after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  

The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2002 & Supp. 2012) and 38 C.F.R. § 3.159(e) (2012). 

2.  If the claim remains denied, issue a SSOC, and return the record to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

